USDC IN/ND case 1:20-cv-00474-WCL-SLC document 28 filed 03/04/21 page 1 of 1
AO 450 (Rev. 01/09) Judgment in a Civil Action




                            UNITED STATES DISTRICT COURT
                                                           for the
                                                 Northern District of Indiana

CONDRA L SMITH

                    Plaintiff

          v.
                                                                           Civil Action No. 1:20-cv-474

DEPARTMENT OF EDUCATION;
PIONEER CREDIT RECOVERY, INC.;
GENERAL REVENUE; and
USA FUNDS C/O NAVIENT, doing business as Great lakes,
doing business as Ascendium Education Solutions Inc

                    Defendants

                                        JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

    the plaintiff________________________________________________________________________
recover from the defendant                                                the amount of_____________
dollars $            , which includes prejudgment interest at the rate of         % plus post-
Judgment interest at the rate of         % along with costs.

     the plaintiff recover nothing, the action is dismissed on the merits, and the defendant____________
recover costs from the plaintiff                          .

  X    Other: This case is DISMISSED.

This action was (check one):

   tried to a jury with Judge                                                      presiding, and the jury has
rendered a verdict.

    tried by Judge                                                       without a jury and the above decision was
reached.

 X    decided by Judge William C. Lee.

DATE: 3/4/2021                                            ROBERT N. TRGOVICH, CLERK OF COURT


                                                          by s/ B. Scheumann                               c
                                                          Signature of Clerk or Deputy Clerk
